CA.3
                                                                                    .




            OFFICE   OF THE   ATIORNEY      GENERAL   OF TEXAS
                                  AUSTIN




Honorable George H. Sheppard
Comptroller or Fublic Acoounts
Austin,     Texes

Dear      sir:



                                                                                    I



          We aoknowleQg0 reoe                         tter r8qumot or July
29, 194e, whioh read8 88 roll
               We are en0
          I. W. Garoutte
          County, Strat
          reason he YOI
                                                   oheok given in
                                                   unpaid, and that
                                                   loit the oountry.
                                             Annotated Ciril Statutes’,
                                            levied by the Article   to
                                         or and Colleotor oi taxer

                                eaor-oolleotor to refuse to aooept
                                transfer any motor rehiole until

                      please advise this department whether
       or not the tax aseeseor-oollector ia authorized to
       void a receipt and not report the, would be, tax pey-
       ment to thie department beoeuse of the iaot that the
       oheck eiren in payment of the tax wa8 returned unpaid."
 EonorabL8 George R. Sheppard - Page 2


           As lndioated in your aboYs quoted letter the author-
fty of the tax oolleotor to oolleot motor vehicle retail sale8
taxes -18 eet out in ssotlon 3 0r Act8 or 1941, 47th Leg., Ch.
184, Art. VI; Artiole 7047k, V. A. C. 6.. whioh read8 88 fol-
1OW8t

             "880. 5. .The taxes lerled in this Article shall
        be oolleoted by the Aaseesor and Colleotor or Tax08
        Or the OoUnty in whloh any 8UOh motor Y8hiOL8 18 iir8t
        registered or transrerred sitar 8UOh a eale; the Tax
        Colleator ehall reruse to aooept ror regl8tratlon or
        for transfer any motor vehlole until the tax thereon
        is paid.
              *'Whena tax becones due on a motor Yehiole pur-
        Oha88d Out8ide Or th%8 State and brought into thir
        Stata  %‘or ~88 upon the highways, the per8on, firm,
        or oorporation operating caid motor, Yehlole upon the
        public highwa 8 Or thi8 Stat.8 8h811 pay the tax in-
        porrd by Seotf on 8 to th8 Tax Colleotor or the eoanty
        in whioh 8uoh motor Yehlole Is to be rOgi8teTed. The
        tax shall be paid.at   the the applioation is made for
        registration of 8aid motor vehiole, and the Tax Ool-
        leotor 8heLl refuse to Isrue the registration lloen88
        until the tax 18 paib."
             SSOtiOn 6 Or said Aot   in 8ubstanOe prOYide8 that:
             "The Tax Colleotor shall i88m      a moelpt to the
        pereon paying taxes pramribed hereunder, naking two
        duplloate cop108 0r 8aid reoeipt, . . . . shall ror-
        ward ninety-eight (OS) per oent of the nonsy oollroted
        hereunder . . . . together with on8 duplloate oo
        each of the reoeipta 18aued by hfm . . . . Ue 8ha   T 1Or
        retaLn the other duplioate reoelpt as a permanent re-
        oord In his offioe together with two (2) per oent or
        the money oolleofed  as reee or office,    or paid into
        the orrioera a9lnx-y rund . . . .*
             The law is established in Texas that the authority
or the Tax Colleotor in the matter of ooll6oting tax68 extend8
only to oollection6 made in oash, and that a Tax Collector ha8
no authority    to reoelve anything but Oa8h in payment ot taxe8.
Miller Y. State, 33 9. W. (2d) 790; SOisson 1. State, 61 3. 1.
(ed) 703; Austin v. Fox, 1 5. w. (2d) 601; PIgtIre 0. State,
99 S. w. 412; Ward '1.Marion, 62 S. 8. 357; 63 S.W. 155; note8
U A. L. R. 1231 1234 and 08808 cited; notes in 124 A. L. 8.
1155 and oases ei ted.
 Honorable Q&g8    H. Sheppard - Page 3


           Purthemore, a ta,xoollector acoeptlng a oheok from
 the taxpayer does so merely as an accommodation to the latter,
 and not .in his ofiioial oapaoity as agent of the taxing dir-
 trlot. SoissOn Y. State, 31 S. W. (2d) 703. Private armnge-
 ments ror payment of taxes dlrrerlng from statutory method,
 made between the oolleotor and taxpayer, and the perrormanoe
 thereor, are at the risk of the parties thereto, and not of
 the state or oounty. SoI88on Y. State, eupra; Miller v. State,
 33 S. W. (ad) 790; AU8tiB V’. Fox, 1 s. W. (ed) 601; Orange
 Oounty T. T. 8 H. Q R. GQ., 80 S. 1. 670 (writ refused); At-
 torney General Opinion Ho. O-2SS9.
            In view of the statUt88 and ozLS98cited above the
 Tax Colleotor waa not authorized to rsoslve the oheak In pay-
 ment o: the motor rehlole retail aalea tax. men he aooepted
 the oheok iron Mr. Dale Blazlbr, it wa8 8 private arrangement
 between tha partter, an aooommodatlon to Mr. Blazler, the p8r-
 iormanoe of whioh the Tax Colleotor entered at hi8 cranrI8k.
           .In addition we hqva a88UmOd r0r pUrpO808 or thir;
  opinion that when the eald Tar Collector took the oheok In
'.payment of the 8aIQ tax that he aooepted for registration or
  transi8r the motor vehio18 whloh OOOa8iOBO~ the sales tax.
 This IlOOp to be a rea8onabls assumption In view Of the in-
  tent and wording or Sootion 3 or Artiole 7047k, V. A. 0. s.,
 part or whioh reads as rOglOW8t
           *. . . . the Tax Collector shall raruss to ao-
      oept for reglrrtratlonor ror tranefer any motor ve-
      hiole until the tax thereon 18 paid.*
             And again:

           (I.'
              . .   The tax 8hall be paid at the tim8 ap-
      plloatlon Irr*maderor regIstratloo 0r 8814 motor oe-
      hlolc, and .the Tax,Colleotor 8hal.lrefuse to irrue
      the regietration lioense until the tax I8 &,&*
      (Emphasis ours)
           The LegirrlatureIn said above statute has very defi-
 nitely deaignsd what It determined to be the most praotloable
 method of oolleotfng said tax. Clearly, under the iaats sub-
 mitted to us, the tax,bas not been paid aad could not be paid
 by the mere aooeptanoe oi a oheck. The Tax Colleotor by reoelr-
 ing the oheak as peyment and by hi8 aooeptanoe of the motor Ye-
 hlcle for reelstratlon or transfer not only has enabled the
 taxpayer to esaape the tax levy, but aleo has made aOlleotiOn
     Honorable George 8. Shpppard - -Page 4


     thereof  impoasibla   Or lmpraotloable. -Whenhe sooepted the
     check as gaymant or the tax, there was a vIolstIon 0r hi8 au-
     thority as a Tax Collaotor) when ha accepted tha motor rehlole
     ror registration    or transrer barore said tax was paid, there was
     a violation of Section 5 or said Statute. The Tax'Colleotor
     and his bondsmen should be &ald liable ror losses oaoasionad
     by theae unauthorized acts.
               You are therefore raspaotfully advised that In our
     opinion the Tax Gollaotor ha8 no authority to told a motor
     veh3ole ~18s tax receipt and not report the would-be tax psy-
     mant where the check given In payment of the tax was returned
     unpaid.
                                              Very   truly yours
                                         ATTORNEY GENXFUL OP TEXAS



                                         B,&              @i&e
                                                     C8Oi1 C. ROt8Uh
                                                           A88i8tant



.’                                              Cheater E. olllson
     cEo:m